SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b)(c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No.)(1) Peoples Sidney Financial Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 712308-10-5 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ý Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) (1) The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 712308-10-5 13G Page 2 of 5 Pages 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Peoples Sidney Financial Corporation Employee Stock Ownership Plan IRS I.D. No. 36-4148801 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) ý 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Not applicable NUMBER OF 5.SOLE VOTING POWER SHARES 28,380 BENEFICIALLY 6.SHARED VOTING POWER OWNED BY 128,524 EACH 7.
